Title: Thomas Jefferson to John Armstrong, 19 November 1819
From: Jefferson, Thomas
To: Armstrong, John


					
						Dear Sir
						
							Monticello
							Nov. 19. 19.
						
					
					Your favor of the 6th was recieved yesterday. the will of Genl Kosciuzko was proved in our circuit court of May. soon after that I recieved a repetition of mr Zeltner’s claim, and one also from a nephew of the General’s in Poland claiming by inheritance. this was brought forward by the Russian minister by order of his court. finding that the property was to become very contentious and that the execution of the trust would require a much longer term than I have to live, I determined to withdraw from it altogether. and as the claimants were foreigners, entitled to a federal court, I thought it best to send it to that of Columbia at the seat of government & most convenient to all parties. I wrote to mr Wirt, the Atty Genl to know if this could be done. he answered it might, and that on my sending on the will & papers he would get an admr appointed. unluckily I recd this answer just as I arrived at a very distant occasional residence where I was to stay 2. months, & had not the papers there. on my return hither I was taken sick and am but now on the recovery. I went as soon as I could ride to the office of the circuit court to ask permission to withdraw the original will and deposit it in the federal court. the clerk said there had never been an instance of an original will delivered back, but he would write to the judge and take his orders. the translation of the business to Columbia therefore now awaits only the judge’s answer. if affirmative I shall immediately send on the original; if negative, an authenticated copy. it may be yet 2. 3. or 4. weeks before this is done. after that term you may safely chuse any friend to advise at Washington on the steps proper for you to take. I have no doubt the trust will prevail, but whether or not, I presume yours is firm. I salute you with constant esteem & respect
					
						
							Th: Jefferson
						
					
				